DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  lines 2 and 4 recite, “at least one another,” claim should be amended to recite –at least one other--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. [US 8,899,759] in view of DE 202018103270.
Regarding claim 15, Yu discloses an electrical connector, comprising: at least one contact group (fig. 5) each of which comprising at least a first power contact (fig. 5; top 21) and at least a second power contact (fig. 5; bottom 21), each one of the at least one contact group (fig. 5) accommodated in one contact-receiving passageway (fig. 3; 131, at the mating section 11, each 131 is open to accommodate the contact group of fig. 5), each one of the first power contact (top 21) and the second power contact (bottom 21) having a retaining portion (fig. 5; 2122), at least one contacting portion (fig. 5; 211) extending from one end of the retaining portion (2122) and at least one soldering portion (fig. 5; 213) extending from the other end of the retaining portion (2122), the retaining portions (2122) of the first power contact (top 21) and the second power contact (bottom 21) arranged in the height direction (fig. 5; vertical direction), the contacting portions (211) of the first power contact and the second power contact (top and bottom 21) arranged abreast (211 of both top and bottom 21 are evenly arranged in the traverse direction, close in proximity and extends in the front to back direction) in a transverse direction (fig. 5; arrangement direction of 211), the soldering portions (213) of the first power contact and the second power contact (21) arranged in the front-and-back direction (fig. 5; 211 to 213 direction). 
Yu does not disclose an insulative housing having a plurality of contact-receiving passageways extending along a front-and-back direction, and the contact-receiving passageways opening to one side of the insulative housing in a height direction perpendicular to the front-and-back direction; a cover provided at the opening position of the contact-receiving passageways along the height direction, and the first power contact and second power contact fixed between the cover and lower walls of the contact-receiving passageways opposite to the cover.
However DE ‘270 teaches an housing (3) having a plurality of contact-receiving passageways (cavities that 4 is placed in) extending along a front-and-back direction (fig. 2; mating direction of 6), and the contact-receiving passageways (cavities that 4 is placed in) opening to one side (top side) of the housing (3) in a height direction (fig. 1; up and down direction) perpendicular to the front-and-back direction (mating direction of 6); a cover (1) provided at the opening position (top) of the contact-receiving passageways (cavities that 4 is placed in) along the height direction (up and down direction), and the first power contact (fig. 1; one 4) and second power contact (fig. 1; other 4) fixed between the cover (1) and lower walls (fig. 1; bottom walls of the cavities that 4 sits in) of the contact-receiving passageways (cavities that 4 is placed in) opposite to the cover (1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an insulating housing having a plurality of contact-receiving passageways extending along a front-and-back direction, and the contact-receiving passageways opening to one side of the insulative housing in a height direction perpendicular to the front-and-back direction; a cover provided at the opening position of the contact-receiving passageways along the height direction, and the first power contact and second power contact fixed between the cover and lower walls of the contact-receiving passageways opposite to the cover as suggested by DE ‘270 for the benefit of having improved security for the contacts once loaded in a connector housing.

	Regarding  claim 16, Yu modified by DE ‘270 has been discussed above. Yu discloses wherein each pair (fig. 5) of the contact groups are opposite to each other (fig. 2; each pair of 21s is opposite and separate from each other in the lateral direction).

Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest a plurality of power contact pairs retained in corresponding contact-receiving passageways of the insulating housing and divided into two rows along a height direction, each power contact pair in each row having two flaky power contacts, wherein one row of power contact pairs is assembled into the insulative housing along a back-to-front direction, and the other row of power contact pairs is assembled into the insulative housing in an up-and-down direction combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, provide or suggest the contact-receiving passageway opening to one side of the insulative housing in a height direction perpendicular to the front-and-back direction; at least one contact group assembled to the contact-receiving passageway of the insulative housing along the height direction, the contacting portions of the first power contact and the second power contact arranged in a transverse row combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding claim 15, attorney stated, “Yu discloses two pieces of power contacts 21 opposite to each other, and each piece of power contact 21 is received in a contact-receiving passageway, however in present application, at least two contacts formed a contact group is received in a contact-receiving passageway.” Attorney also claimed, “meanwhile, the contacting areas 2113, 2114 of the upper power contact 21 is arranged abreast in one row, the contacting areas 2113, 2114 of the lower power contact 21 is arranged abreast in another row, and the one row is higher than the another row, that is to say, Yu’s contacting areas 2113, 2114 of the upper and lower power contact are not arranged side by side in the transverse direction.”
Examiner respectfully disagrees. Although Yu contact-receiving passageways 131 has a dividing wall in the mounting section 12, the contact-receiving passageways in the mating section 11 are not divided and becomes one passageway for both upper and lower power contacts 21 of fig. 5. In fig. 2 of Yu you can clearly see how the power contact pairs of fig. 5 is accommodated inside of 131 between inner side walls 16 of the mating section 11. Since the one contact-receiving passageway separated by the walls 16 of the mating section 11 receives both power contacts 21 of fig. 5, Yu still discloses each one (top and bottom 21) of the at least one contact group (fig. 5) accommodated in one contact-receiving passageway (one 131 separated by 16 in the mating section 11). Furthermore, the attorney argues that the contacting areas of top and bottom power contacts 21 are arranged in two different transverse rows; however this argument is moot because claim 15 only requires “the contacting portions of the first power contact and the second power contact arranged abreast in a transverse direction.” The definition of “abreast” means next to and facing or moving in the same direction; and Yu discloses this because the contacting portions 211 of first and second power contacts 21 are adjacent to each other along the left-right transverse direction, see fig. 5. Therefore, claim 15 remains rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831